Title: To Thomas Jefferson from Lacépède, 25 July 1803
From: Lacépède, Bernard Germain Etienne de La Ville-sur-Illon, Comte de
To: Jefferson, Thomas


          
            
              Monsieur le président
            
            le 6. thermidor, an 11.[i.e. 25 July 1803]
          
          M. Livingston veut bien se charger de faire parvenir à votre excellence, mon histoire naturelle des poissons, dont le cinquième et dernier volume vient de paroître.
          J’ai l’honneur de vous prier de vouloir bien l’agréer comme un hommage de mon tendre dévouement, de ma très haute considération, de mon admiration, et de mon respect.
          
            
              b. g. é. l. la cepède
            
          
         
          Editors’ Translation
          
            
              Mister President,
              6 Thermidor Year 11[i.e. 25 July 1803]
            
            Mr. Livingston has kindly offered to send your excellency my natural history of fish, the fifth and final volume of which has just been published.
            I have the honor of asking you to accept it as a sign of my fond devotion, high esteem, admiration, and respect.
            
              
                b. g. é. l. la cepède
              
            
          
        